DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 20, 82, 107, 108, and 110 have been canceled.  Claims 1, 9, 21, 50, 61, 77, 79, 80, 84, 85, 87, 89, 95-97, 99 and 109 have been amended. Claims 1, 5, 7, 9, 21, 22, 40, 50, 61, 77, 79, 80, 84, 85, 87, 89, 94-99, 106, 109, and 111-113 are pending and under consideration.

The rejection of claims 80, 89, and 109 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “two amino acid positions” to the histidine are restricted to the peptide, P, or the “two amino acid positions” to the histidine can include amino acids of the linker, L.

The rejection of claims 112 and 113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment of claim 1 pertaining to the linking moiety.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 5, 7, 9, 21, 22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, 106-109 and 111 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for partial reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
(C) Written Description-peptides
Claims 1, 5, 7, 9, 21, 22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, 106-109 and 111 are drawn to a genus of modified antibodies having the formula A-L-P, wherein P is a peptide that reduces the binding of “A”, the antibody, to the target antigen at physiological pH and does not reduce the binding of A to the target antigen at acidic pH, wherein P comprises a peptide sequence with at least one histidine and at least one aspartic acid or glutamic acid.   
The specification teaches that the peptide “P” activates the modified antibody at acidic pH by exposing the antigen binding site of the antibody for engagement with respective target antigen (paragraph [0039]).  Thus, the lowered, weakened or lack of interaction of “P” with the antibody paratope at acidic pH is required to provide the binding of the antibody to the cognate antigen.  The interaction of “P” with the antibody paratope is highly specific to the structure of the antibody variable chain sequences which comprise the antibody paratope.  A “P” peptide with a high degree of interaction at neutral pH with a particular antibody paratope or CDR would not be expected to retain the same interaction when the sequence of the antibody variable chain or CDR was changed.  The specification provides data regarding peptides which unmask the antibody paratope at acidic pH wherein the antibody was an anti-CTLA-4 antibody and when the antibody was an anti-PD-L1 antibody (Table 1, pages 10-11).  It is noted that none of the peptides listed in Table 1 under “CTLA4 peptides”  are listed under “PD-L1 peptides”.  This lends credence to notion that different antibodies will interact differently in terms of masking and unmasking as a function of pH based on the sequence of the antibody itself, in addition to the sequence of a particular peptide. Claim 1 has been amended to require that P comprise a peptide sequence with at least one His. 

 Peptides 1-8, 10, 13-15, 17-19 and 26 of the CTLA4 masking peptides, and peptides 20, 21-23 and 31 of the PD-L1 masking peptides meet the criteria of claim 1.  Tables 4 and 5 (pages 32-33) provides CTLA4 antibody-peptide dissociation ratios and PD-L1 antibody peptide dissociation ratios for EC50 at pH 6.0 to pH 7.2.  It is noted that the dissociation ratios range from 2.1 to 20.9 for peptides falling within the genus of the claimed peptides for the CTLA-4 antibody and the dissociation ratios range from 1.5-4.3 for the PD-L1 antibody.  It is particularly noted that SEQ ID NO:23 serving as a control for the CTLA4 antibody peptide dissociation and SEQ ID NO:10 serving as a control for the PD-L1 antibody-peptide dissociation conform to the genus of peptides comprising at least one His, but said peptides do not exhibit the ability to reversibly mask the anti-CTLA4 antibody or the anti-PD-L1 antibody.  Thus, one of skill in the art would not be able to envisage  the sequence of a peptide comprising at least one His that would belong as a member of the genus of peptides which has the functional property of not reducing the binding to a target antigen at acidic pH relative to binding to the target antigen at physiological pH  because of the dependence of this functional property on both the entirety of the peptide sequence and the antibody sequence.  Having a peptide with the required at least one His does not insure the peptide will be a member of the genus of required peptides. 
One of skill in the art would reasonable conclude that applicant was not in possession of the claimed genus of modified antibodies requiring the peptide “P” having the recited properties at the time of filing.
Applicant traverses the rejection as applied to amended claim 1 which now recites  that the peptide with at least one histidine has a higher binding affinity for A at physiological pH than at acidic pH and is identified based on screening a library of peptides sequence that have a higher  binding affinity for A at physiological pH than acidic pH.  This amendment has been considered but is not found persuasive for the establishment of written description of the peptides.  The recitation of the method of identifying the peptides is not commensurate with a description of the peptides identified thereby, especially in light of the broad differences in antibody primary sequences encompassed by the claim.  It is recognized that peptides of any length and sequence having at least one histidine residue would encompass a large number of non-operative embodiments in that they would not be positive in the screen.  The intent to apply the screen to this vast number of peptides does not impart written description to the peptides because one cannot describe what has not yet been identified by the screen.   The specification provides data regarding the sequence of peptides which unmask the antibody paratope at acidic pH wherein the antibody was an anti-CTLA-4 antibody and when the antibody was an anti-PD-L1 antibody (Table 1, pages 10-11).  The specification identifies the anti-CTLA-4 antibody, 9D9, as being masked by peptides 1, 2, 5, 6, 10, 13, 14, 15, and 26 at physiological pH, but not at acidic pH, wherein the 9D9 antibody comprised the heavy chain of SEQ ID NO:67 and the light chain of SEQ ID NO:62.   The specification identifies the anti-PD-L1 antibody, atezolizumab, as being masked by peptides 1, 20, 21, 23 and 31 at physiological pH, but not at acidic pH, wherein the atezolizumab comprised  the heavy chain of SEQ ID NO: 70 and the light chain of SEQ ID NO: 68. Thus, the peptides that would be identified in the screen are highly dependent on the nature of the antibody used in the screen.  Different antibodies, even those that bind the same antigen, such as CTLA4, can have different antibody paratopes, and thus have different structural requirements for peptides which would adequately mask the antibody paratope at physiological pH and unmask the antibody paratope at acidic pH.
Applicant’s argument that the showing of success of the claimed invention as applied to the anti-CTLA-4 and anti-PD-L1 antibodies is sufficient to demonstrate possession of the entire genus of peptide modified antibodies is not persuasive.  While being indicative of enablement for a method of isolating a peptide, which functions as claimed with a specific antibody of known sequence, it does not impart adequate written description to a genus of antibodies modified by the peptide having the characteristics of having an higher affinity for the antibody at physiological pH in contrast to acidic pH.  Thus, the description of the peptides which function with a specific antibody do not suffice to describe other unknown peptides minimally characterized as having a single His residue which can function as claimed for the broad genus encompassed by the instant claims.
Although drawn to the DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims.  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.Id. At 1568, 43 USPQ2d at 1406.  In the instant case, the peptide minimally comprising a histidine at any location within the peptide sequence is defined by its function of having higher binding affinity for a non-defined antibody at physiological pH relative to acidic pH.  It does not impart structural features to the peptides to distinguish the histidine comprising peptide having the desired function from other histidine comprising peptides that do not have the desired function. 

All other rejections as set forth in the prior Office action are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643